           Case 2:19-cv-01419-JHE Document 10 Filed 10/21/19 Page 1 of 3                    FILED
                                                                                   2019 Oct-21 PM 01:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

                          )
CHRISTOPHER NEALEY;       )
BRIANNA WILSON NEALEY,    )
                          )
      PLAINTIFF,          )
                          )
v.                        )                    2:19-cv-01419-JHE
                          )                    UNOPPOSED
EXETER FINANCE, LLC.; DEL )
MAR RECOVERY SOLUTIONS, )
INC.,                     )
                          )
      DEFENDANTS.         )



               MOTION FOR LEAVE TO AMEND COMPLAINT


      COME NOW the Plaintiffs and move the Court for Leave to Amend the

Complaint previously filed, and as grounds for said Motion, states as follows:

      1.       Plaintiffs filed the original Complaint in the above styled matter on

               August 29, 2019 .

      2.       Plaintiff seeks to add an additional Defendant Twenty 4 Seven

               Recovery, Inc.

      3.       The Amendment of the Complaint does not change or alter the facts

               of the case.
           Case 2:19-cv-01419-JHE Document 10 Filed 10/21/19 Page 2 of 3




      4.       The Amendment of the Complaint does not change or alter the

               discovery deadlines set by the court for this case.

      5.       The Amendment of the Complaint will in no way change the

               scheduling order for this case.

      6.       The Amendment of the Complaint shall in no way prejudice the

               Defendants in this case and will be in the interest of justice.

      7.       Attached hereto and marked as Exhibit A is a copy of the proposed

               First Amendment to the Complaint.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully

request this Court to enter an order granting Plaintiffs Motion for Leave to

Amend and for such other and further relief as this Court deems necessary and

proper.


                                                 /s/ W. Whitney Seals
                                                 W. Whitney Seals
                                                 Attorney for Plaintiff

OF COUNSEL:

Cochrun & Seals, LLC
P.O. Box 10448
Birmingham, AL 35202-0448
(205) 323-3900
(205) 323-3906 (facsimile)
filings@cochrunseals.com
        Case 2:19-cv-01419-JHE Document 10 Filed 10/21/19 Page 3 of 3




                        CERTIFICATE OF SERVICE

       I hereby certify that on this the 21 October 2019, the foregoing is
electronically filed with the Clerk of the Court using the CM/ECF system, the
CM/ECF system will send notification of such filing to the following: :

John W. Johnson, II
CHRISTIAN & SMALL, LLP
505 20th Street North
Suite 1800
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
jwjohnson@csattorneys.com


and I hereby certified that I have mailed the foregoing document by U.S. Mail,
postage prepaid, to the following:

TWENTY-FOUR 7 RECOVERY, INC.
C/O Reg. Agt. Nick Keeton
P.O. Box 2010
Carbon Hill, AL 35549

                                      /s/W. Whitney Seals
                                      OF COUNSEL
